IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 20, 2009
                                     No. 08-40349
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

NELSON ARCENY CARALES-VILLALTA,

                                                   Defendant-Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                               No. 5:07-CR-764-ALL




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       Nelson Carales-Villalta pleaded guilty of illegal reentry following removal.
He argues that the district court erred in enhancing his sentence under U.S.S.G.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40349

§ 2L1.2(b)(1)(C) based on the determination that a prior Texas conviction for de-
livery of a controlled substance is an aggravated felony. The government con-
cedes that the sentence enhancement is erroneous and that the error is not
harmless. We agree. See United States v. Morales-Martinez, 496 F.3d 356, 360-
61 (5th Cir.), cert. denied, 128 S. Ct. 410 (2007); United States v. Fuentes, 245 F.
App’x 358 (5th Cir.) (per curiam), cert. denied, 128 S. Ct. 410 (2007). We find no
error in the district court’s use of the term “Re-entry of a Deported Alien” in the
written judgment of conviction. See United States v. Buendia-Rangel, No. 07-
40879, 2008 WL 5221160, at *1 (5th Cir. Sept. 9, 2008) (per curiam) (unpub-
lished).
      CONVICTION AFFIRMED; SENTENCE VACATED; CASE REMANDED
FOR RESENTENCING.




                                         2